Citation Nr: 1545776	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right great toe disorder.

2.  Entitlement to service connection for a pulmonary disorder, to include bronchitis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to bronchitis and/or posttraumatic stress disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an upper respiratory disorder, to include allergic rhinitis and sinusitis.

6.  Entitlement to service connection for a gastrointestinal disorder to include chronic constipation, and irritable bowel syndrome, to include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for a fatigue disorder, including chronic fatigue syndrome, claimed as secondary to an undiagnosed illness.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

With the exception of the claim of entitlement to service connection for a fatigue disability, including chronic fatigue syndrome, to include as secondary to an undiagnosed illness, the appeal remanded to the RO.


FINDING OF FACT

The evidence of record does not demonstrate a current diagnosis of a fatigue disability, including chronic fatigue syndrome.


CONCLUSION OF LAW

A fatigue disability, including chronic fatigue syndrome, was not incurred in or due to active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Prior to the initial adjudication of the Veteran's claim, the RO's September 2010 letter advised him of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO obtained the Veteran's service treatment and personnel records and his VA and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA examination in January 2010.  The examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a clinical evaluation, all of which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the January 2010 VA examination is adequate for purposes of adjudicating his service connection claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Service connection is in effect for several of the Veteran's disabilities.  The evidence of record demonstrates that one or more of these disabilities is manifested by fatigue.  As such, to the extent that the Veteran's fatigue is a symptom of a service-connected disorder, rather than a separate and distinct disorder, contemplated by his already service-connected disabilities, no further consideration is warranted.  

The salient issue with respect to the Veteran's claim at issue herein is whether the evidence demonstrates the presence of a separate and distinct diagnosis for a fatigue disability, including chronic fatigue syndrome.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Pursuant to his claim, the Veteran was provided a VA examination in January 2011.  During the examination, the Veteran stated that he had experienced fatigue for the previous 20 years, which had very gradually progressed.  After the Veteran described the extent and frequency of his fatigue, the examiner administered a clinical evaluation.  Ultimately, the examiner stated that the Veteran's fatigue was not consistent with chronic fatigue syndrome.  In support of this opinion, the examiner provided the following rationale:

The [V]eteran does not meet the criteria for chronic fatigue syndrome as his fatigue is not severe enough to reduce or impair his average daily activity below 50 [percent] of his pre-illness activity.  He is still able to work a daily rigorous job despite the fatigue.  Furthermore, there are other diagnoses which could be contributing to the fatigue...  

The evidence of record was otherwise negative for a diagnosis of a fatigue disability, including chronic fatigue syndrome.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence of record does not demonstrate that the Veteran's fatigue satisfied the diagnostic criteria for chronic fatigue syndrome or other diagnosable disability.  The only competent and probative etiological opinion of record is that of the January 2011 VA examiner, which was negative to the Veteran's claim.

To the extent that the Veteran asserts that he has chronic fatigue syndrome, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Although the Veteran's statements as to the presence of lay observable symptoms are competent, determining whether a diagnosable disability is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for chronic fatigue syndrome has not been presented and the appeal must be denied.

As the preponderance of the evidence is against finding a current diagnosis of a separate and distinct fatigue disability, including chronic fatigue syndrome, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a fatigue disability, including chronic fatigue syndrome, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue syndrome, claimed as an undiagnosed illness, is denied.


REMAND

Great Toe Disorder/Hallux Valgus

In June 2012, the Veteran underwent a VA examination to ascertain the presence and nature of any great toe disability.  After clinical testing, the examiner rendered a diagnosis of hallux valgus.  The examiner then provided an etiological opinion that the Veteran's hallux valgus is "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner provided the following rationale:

The rationale is that the one time service complaints of numbness with a normal toe exam[ination] does not progress into what the Veteran currently has as a foot diagnosis.  The current condition is bilateral and is a progression of degeneration of the first [metatarsophalangeal] joint of the feet.

Throughout the pendency of this appeal, including during the May 2015 hearing before the Board, the Veteran asserted that he first experienced symptoms associated with his right great toe during his active duty.  The Veteran also asserted that he continuously experienced such symptoms since then, and that his symptoms had worsened over time.  The VA examiner's etiological opinion fails to consider the Veteran's assertion of ongoing symptoms, finding that the Veteran's "one time" complaint during his active duty does not progress into his current diagnosis.  As such, the Board finds that the June 2012 VA examination is inadequate and, thus, a remand is required in order to obtain a supplemental opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).

Pulmonary Disorder

In June 2012, the Veteran was provided a VA examination in order to ascertain the presence and nature of any respiratory disability.  Ultimately, after clinical testing, the examiner determined that the Veteran did not then have a diagnosable respiratory disability, including bronchitis.  Despite this, the examiner indicated that the Veteran's "respiratory condition" requires the use of oral or parenteral corticosteroid medications.  Specifically, the examiner stated that the Veteran required intermittent courses or bursts of four or more in the past 12 months of oral or parenteral systemic corticosteroids.  The examiner did not provide an explanation as to why the Veteran required the use of medication to treat a "respiratory condition" if the Veteran did not have a respiratory disability.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.


Sleep Apnea

The Veteran underwent a VA examination in February 2014 to determine whether his sleep apnea was etiologically related to his active duty.  After a clinical evaluation, a review of the relevant evidence, and referencing medical literature, the examiner opined that the Veteran's sleep apnea was "more likely than not" related to the obstruction in the upper airways due to adipose tissue, which correlates to the Veteran's post-service weight gain/obesity.  

During the pendency of this appeal, the Veteran asserted that he was informed by fellow service members that he snored during his active duty.  This information was not reflected in the evidence of record at the time of the February 2014 VA examination.  Further, in June 2015, the Veteran's former spouse submitted a letter wherein she stated that she observed that the Veteran snored and stopped breathing while he slept during their marriage.  

Because the February 2014 VA examiner did not have the opportunity to consider the Veteran's and the Veteran's former spouse's reports of snoring and/or breathing issues while sleeping during the Veteran's active duty, the Board finds that the February 2014 VA examination is not adequate.  As such, the Board finds that a remand is warranted in order to obtain a supplemental opinion.

Additionally, the Veteran's former spouse stated that she and the Veteran were married from May 1987 to June 1997.  As indicated above, the Veteran served on active duty from August 1982 to July 1992.  The Veteran's former spouse did not specify whether her observations occurred between May 1987 and July 1992, which is the period of their marriage that overlapped the Veteran's active duty.  As such, the Board finds that a remand is also warranted to obtain clarification.

Hypertension

The Veteran's service treatment records demonstrate elevated blood pressure readings, but no diagnosis of hypertension.  The post-service evidence of record included diagnoses of hypertension.  Despite this, the Veteran was not provided a VA examination to ascertain whether his post-service hypertension is etiologically related to his in-service elevated blood pressure readings.  VA's duty to assist requires the provision of a VA examination when the evidence of record demonstrates a current diagnosis; an in-service event, injury, or disease; and an indication that the disability may be associated with the veteran's service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that these criteria have been met, but that there is insufficient evidence to adjudicate the Veteran's claim.  Consequently, a remand is required in order to provide the Veteran with a VA examination.

Upper Respiratory Disorder

In December 2010, the Veteran underwent a VA examination to ascertain the presence and severity of his claimed sinusitis.  During the examination, the examiner observed that the Veteran's service treatment records contained two references to sinusitis or sinus congestion.  After reviewing these entries, the examiner opined that the Veteran's symptoms were "short-lived acute illnesses" that are "more easily explained as upper respiratory tract infections."  The examiner also observed that the Veteran was treated for "episodes of acute allergic rhinitis and allergic conjunctivitis."  The examiner described the Veteran's allergies as "somewhat seasonal."  Ultimately, it was the examiner's impression that sinusitis was not present, but, instead, the Veteran had allergic rhinitis.  Because the examiner did not diagnosis sinusitis, no etiological opinion was rendered, to include with respect to the Veteran's allergic rhinitis.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board finds that the Veteran's claim reasonably encompasses allergic rhinitis.  Consequently, given the examiner did not render an opinion regarding the etiological relationship between the Veteran's allergic rhinitis and his active duty, the Board finds that the December 2010 is inadequate.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination.
Gastrointestinal Disorder

In January 2011, the Veteran underwent a VA examination to ascertain the presence of irritable bowel syndrome and, if present, whether it was due to a variety of in-service exposures (smoke, burn pit fires, particles from oil well fires, pesticides, insecticides, indigenous infectious disease, solvent and fuel fumes, ingestion of pyridostigmine bromide tablets, the combined effect of multiple vaccines, and inhalation of ultra fine-grain sand particles).  After a clinical evaluation, review of the relevant evidence of record, and with consideration of the Veteran's statements, the examiner rendered a diagnosis of chronic constipation, finding that the Veteran's symptoms were not consistent with irritable bowel syndrome.  The examiner then provided the following rationale:

Constipation is considered a diagnosable chronic illness with a partially explained etiology.  There are multiple and varied etiologies for the development of constipation found in the medical literature.  Infrequently, constipation is the first manifestation of metabolic, neurologic, or obstructive intestinal disease and more often it occurs as a side effect of commonly used drugs.

The examiner then opined that the Veteran's chronic constipation was not etiologically related to the in-service exposures listed above.  However, the Board finds that the VA examiner's January 2011 opinion is inadequate because it failed to address whether the Veteran's chronic constipation was otherwise related to his active duty or was caused or aggravated by a service-connected disability, to include any associated medication.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain clarification from the Veteran's former spouse as to the timing of her observations regarding the Veteran snoring and stopping breathing while he napped or slept.  Specifically, whether such observations occurred during the Veteran's active duty.

2.  The evidence of record, in the form of electronic records, must be made available to the VA examiner who administered the June 2012 VA orthopedic examination for a supplemental opinion.  After reviewing the evidence of record, the examiner must state whether any right great toe disability was incurred in, due to, or otherwise related to his military service.  In providing this opinion, the examiner must consider and comment upon the Veteran's lay assertions as to experiencing progressively worsening lay observable symptoms throughout his active duty.  If the 2012 VA examiner is not available, a supplemental opinion must be provided by another examiner.  If an additional examination of the Veteran is necessary to render the requested opinion, then such examination must be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The evidence of record, in the form of electronic records, must be made available to the VA examiner who administered the June 2012 VA respiratory examination for a supplemental opinion.  After reviewing the evidence of record, the examiner must state whether the Veteran has a current respiratory disability.  In so doing, the examiner must reconcile the Veteran's use of medication to treat a "respiratory condition" and the examiner's finding that no current respiratory disability is present.  If the 2012 VA examiner is not available, a supplemental opinion must be provided by another examiner.  If additional examination of the Veteran is necessary, then such examination must be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The evidence of record, in the form of electronic records, must be made available to the VA examiner who administered the February 2014 VA sleep apnea examination for a supplemental opinion.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's and his former spouse's statements, the examiner must provide opinions as whether the Veteran's sleep apnea was incurred in or due to his active duty.  In so doing, the examiner must specifically consider and discuss whether the Veteran's claimed in-service snoring and stopping breathing were the prodromal manifestations of the Veteran's current sleep apnea.  If the 2014 VA examiner is not available, a supplemental opinion must be provided by another examiner.  If additional examination of the Veteran is necessary, then such examination should be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA examination to determine whether hypertension is related to his active duty.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as whether any currently or previously diagnosed hypertension during the appeal period is related to the Veteran's military service.  In so doing, the examiner must specifically consider and discuss whether the Veteran's in-service elevated blood pressure readings were the prodromal manifestation of the Veteran's hypertension.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded a VA examination to determine whether allergic rhinitis is related to his active duty.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as whether any currently or previously diagnosed upper respiratory disorder, to include sinusitis and allergic rhinitis was incurred in or due to his active duty.  In so doing, the examiner must specifically consider and discuss whether any of the Veteran's in-service treatment was the prodromal manifestation of the Veteran's allergic rhinitis.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran must be afforded a VA examination to determine whether a gastrointestinal disorder is related to his active duty or a service-connected disability.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions as whether any currently or previously diagnosed gastrointestinal disorder, to include chronic constipation and irritable bowel syndrome, is related to his active military service, or was caused or aggravated by a service-connected disability.  In so doing, the examiner must specifically consider and discuss whether the Veteran's chronic constipation was caused or aggravated by any medication used to treat a service-connected disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


